DETAILED ACTION
This Office action is in response to the election filed on 25 October 2021.  Claims 1-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, on which claims 1-13 are readable, in the reply filed on 25 October 2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 16-20 of U.S. Patent No. 11,107,868. Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the patented claims are drawn to an organic light-emitting display comprising a plurality of first electrodes which include a plurality of sub-electrodes, wherein a first sub-electrode has a convex part protruded toward the third sub-electrode that has a concave part corresponding to the convex part, and since independent claim 1 of the instant application only requires one bank and patented claim 1 requires a first bank and a second bank, the pending claims are broader in scope than the patented claims.

Claim12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,107,868 in view of Sonoda et al., US 2012/0087003. The patented claims of US Patent 11,107,868 do not require the convex part has a shape with a rounded corner, and the concave part has a shape with a rounded corner correspond to the shape of the convex part. However, Sonoda et al. disclose that a first electrode 130 in an organic light-emitting display can have a first sub-electrode with a convex part protruded toward the third sub-electrode with a concave part corresponding to the convex part, wherein the convex part has a shape with a rounded corner, and the concave part has a shape with a rounded corner corresponding to the shape of the convex part, as shown in Fig. 5. In light of the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sonoda et al., US 2012/0087003. 
Sonoda et al. disclose an organic light-emitting display, shown in Figs. 1-3, 5, and 8, comprising: 

a plurality of first electrodes 130 respectively allocated to the plurality of subpixels and comprising a first sub-electrode arranged in a (3n-2) column, a second sub-electrode arranged in a (3n-1) column, and a third sub-electrode arranged in a 3n column (where n is a natural number of 1 or more), as shown in Fig. 2; and 
a bank 110 having an opening exposing the plurality of first electrodes (as shown in Figs. 1 and 2), 
wherein the first sub-electrode has a convex part protruded toward the third sub-electrode that has a concave part corresponding to the convex part, as shown in Figs. 2, 3, 5, and 8.  
With respect to claim 2, in the organic light-emitting display of Sonoda et al., the convex part of the first sub-electrode is inserted in the concave part of the third sub-electrode, as shown in Figs. 2, 3, 5, and 8. 
With respect to claim 12, in the organic light-emitting display of Sonoda et al., the convex part has a shape with a rounded corner, and the concave part has a shape with a rounded corner correspond to the shape of the convex part, as shown in Fig. 5.



s 1-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Jeon et al., US 2020/0203449.
The applied reference has a common Assignee/Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Jeon et al. disclose an organic light-emitting display, shown in Figs. 2, 3A, and 3B, comprising: 
a substrate 10 having a plurality of subpixels SP arranged in a row direction and a column direction crossing the row direction (see paragraph [0010]); 
a plurality of first electrodes 30 respectively allocated to the plurality of subpixels and comprising a first sub-electrode 30-2 arranged in a (3n-2) column, a second sub-electrode 30-3 arranged in a (3n-1) column, and a third sub-electrode 30-1 arranged in a 3n column (where n is a natural number of 1 or more), as shown in Figs. 2, 3A, and 3B; and 

wherein the first sub-electrode 30-2 has a convex part protruded toward the third sub-electrode 30-1 that has a concave part corresponding to the convex part. 
With respect to claim 2, in the organic light-emitting display of Jeon et al., the convex part of the first sub-electrode 30-2 is inserted in the concave part of the third sub-electrode 30-1, as shown in Fig. 2. 
With respect to claim 3, in the organic light-emitting display of Jeon et al., the plurality of subpixels SP comprises a first subpixel having the first sub-electrode 30-2, a second subpixel having the second sub-electrode 30-3, and a third subpixel having the third sub-electrode 30-1, and wherein the first subpixel, the second subpixel and the third subpixels respectively include openings that have different areas and different shapes from one another, as shown in Figs. 2, 3A, and 3B. 
 With respect to claim 4, in the organic light-emitting display of Jeon et al., the bank 40 comprises: a first bank 41 having first openings OA1 that expose one first electrode; and a second bank 43 positioned over the first bank and having a plurality of second openings OA2 that exposes a plurality of the first electrodes, see paragraphs [0043]-[0056] and Figs. 2, 3A and 3B.  
With respect to claim 5, Jeon et al. disclose that the first electrode 30 and the second opening OA2 have plane shapes are allocated to one subpixel and correspond to each other, as shown in Figs. 3A and 3B.  

With respect to claim 7, in the organic light-emitting display of Jeon et al., the bank 40 comprises: a first bank 43 positioned between the plurality of first electrodes 30 adjacent in the column direction (see paragraph [0049]); and a second bank 41 positioned between the plurality of first electrodes adjacent in the row direction (see paragraph [0046]), as shown in Figs. 2, 3A, and 3B. 
With respect to claim 8, in the organic light-emitting display of Jeon et al., at least one part of the plurality of first electrodes 30 exposed by the first bank 43 and the second bank 41 is defined as an emission region, and a plane shape of the emission region corresponds to a plane shape of the plurality of first electrode 30, see Figs. 3A and 3B and paragraphs [0033], [0047], and [0056]-[0060].  
With respect to claim 9, in the organic light-emitting display of Jeon et al., the plurality of subpixels SP comprises a first subpixel having the first sub-electrode 30-2, a second subpixel having the second sub-electrode 30-3, and a third subpixel having the third sub-electrode 30-1, and wherein the first subpixel, the second subpixel and the third subpixels respectively include openings that have different areas and different shapes from one another, see Figs. 2, 3A, and 3B.  

With respect to claim 13, Jeon et al. disclose that the first bank 41 has a hydrophilic property (see paragraph [0047]), and the second bank 43 has a hydrophobic property (see paragraph [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al., US 2020/0203449, as applied to claim 1 above, further in view of Sonoda et al., US 2012/0087003.
Jeon et al. is applied as above. Jeon et al. lack anticipation of the convex part having a shape with a rounded corner, and the concave part having a shape with a rounded corner corresponding to the shape of the convex part. Sonoda et al. disclose that a first electrode 130 in an organic light-emitting display can have a first sub-electrode with a convex part protruded toward the third sub-electrode with a concave part corresponding to the convex part, wherein the convex part has a shape with a rounded corner, and the concave part has a shape with a rounded corner corresponding to the shape of the convex part, as shown in Fig. 5. In light of the disclosure of Sonoda et al., it would have been obvious to the skilled artisan to form the convex part of the plurality of first sub-electrodes in the organic light-emitting device of Jeon et al. with a rounded corner, and the concave part of the third sub-electrode with a rounded corner corresponding to the shape of the convex part, as required by dependent claim 12.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 10 recites in lines1-4 that “the second bank is extended in the column direction in a straight-line shape between the first sub-electrode arranged in the (3n-2) column and the second sub-electrode arranged in the (3n-1) column” (emphasis added). However, subsequently in lines 8-10 of claim 10, it is recited that “the second bank is extended in the column direction in a zigzag form between the third sub-electrode arranged in the 3n column and the second sub-electrode arranged in the (3n-2) column” (emphasis added). Since independent claim 1 requires “a first 
sub-electrode arranged in a (3n-2) column, a second sub-electrode arranged in a (3n-1) column, and a third sub-electrode arranged in a 3n”, claim 10 is confusing, since the claim requires both the first sub-electrode and the second sub-electrode to be in the (3n-2) column. It is unclear what is intended to be recited in lines 8-10 of dependent claim 10. Is the limitation “the second sub-electrode arranged in the (3n-2) column” intended to be “the first sub-electrode arranged in the (3n-2) column” or “the second sub-electrode arranged in the (3n-1) column”?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose organic light-emitting device having a bank exposing a plurality of first electrodes, wherein the plurality of first electrodes comprise at least first and third sub-electrodes, wherein the first sub-electrode has a convex part protruded toward the third sub-electrode that has a concave part corresponding to the convex part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822